                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                               )
DARNELL E. WILLIAMS and                        )
YESSENIA M. TAVERAS,                           )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )                Civil No. 16-11949-LTS
                                               )
ELISABETH DEVOS, 1 in her official capacity as )
Secretary of the U.S. Department of Education, )
                                               )
       Defendant.                              )
                                               )

            ORDER ON MOTION TO COMPEL COMPLIANCE WITH THE COURT’S
             ORDER OR, IN THE ALTERNATIVE, TO INTERVENE (DOC. NO. 115)

                                            August 8, 2019

SOROKIN, J.

          On October 24, 2018, the Court entered judgment in this matter in favor of plaintiffs

Darnell E. Williams and Yessenia M. Taveras. Doc. No. 99 at 29–30. On February 6, 2019,

because the parties initially disputed defendant Secretary of Education Elisabeth Devos’s

compliance with the judgment, see Doc. Nos. 101, 102, the Court ordered the Secretary to take

certain steps pursuant to the Court’s judgment, Doc. No. 108.

          Thereafter, on February 26, 2019, during the parties’ dispute, the Commonwealth of

Massachusetts (“the Commonwealth”) moved to compel the Secretary’s compliance with the

Court’s Order, Doc. No. 99, pursuant to Fed. R. Civ. P. 71, or, in the alternative, to intervene

pursuant to Fed. R. Civ. P. 24. Doc. No. 115. The Secretary opposed. Doc. No. 122. The




1
    See Fed. R. Civ. P. 25(d) (providing for automatic substitution of successor to public official).
plaintiffs filed a memorandum in support of the Commonwealth’s motion. Doc. No. 123. The

Commonwealth filed a reply, Doc. No. 127, and the Secretary filed a surreply, Doc. No. 130.

       On May 7, 2019, the parties informed the Court that they had resolved their dispute about

the Secretary’s compliance with the judgment, Doc. No. 131, and the Court then vacated its

Order, Doc. No. 134, while keeping the Commonwealth’s motion under advisement. For the

reasons stated herein, the Court now DENIES the Commonwealth’s motion in its entirety.

       The Commonwealth’s motion arises essentially out of continued dispute about the

Secretary’s legal duties in the wake of the Court’s Order, Doc. No. 99, entering judgment in this

matter. The Commonwealth argues that the Court’s judgment in this matter requires the

Secretary to treat Attorney General Maura Healey’s November 30, 2015, letter to the Secretary,

which Attorney General Healey calls a “defense to repayment” application (“the DTR”), 2 as

having invoked a borrower defense proceeding as to all of the 7,200 students listed on its Exhibit

4. Doc. No. 116 at 1–2; see Doc. No. 47-1 at 6. 3 The Commonwealth alleges that the Secretary

has adopted a different interpretation of the judgment, which it argues is incorrect: that the

judgment required her to treat the DTR as having invoked a borrower defense proceeding only as

the two plaintiffs in this action. Doc. No. 116 at 2. For that reason, the Commonwealth seeks

either to enforce the judgment as a nonparty or to intervene. Id. at 6.

       Fed. R. Civ. P. 71 provides that “[w]hen an order grants relief for a nonparty . . . the

procedure for enforcing the order is the same as for a party.” The rule is “intended to assure that




2
  The Court refers to Attorney General Healey’s writing using the name she gave the document
in her amicus brief before the Court. See Doc. No. 29.
3
  The Court’s Order entering judgment in this matter described the Secretary’s regulatory scheme
for federal student loan discharge in great detail. See Doc. No. 99 at 12–14. Because the Court
assumes familiarity with the Secretary’s regulations and the history of this litigation, it does not
recount that detail in this Order.
                                                  2
process be made available to enforce court orders in favor of and against persons who are

properly affected by them, even if they are not parties to the action.” Lasky v. Quinlan, 558 F.2d

1133, 1137 (2d Cir. 1977).

       The plaintiffs commenced this litigation on September 28, 2016, nearly three years ago.

Doc. No. 1. On October 24, 2018, after more than two years of motion practice, the Court

entered judgment in favor of the plaintiffs. Doc. No. 99. The express terms of the judgment did

not grant express relief to anyone other than the named plaintiffs, and the Court had previously

dismissed the plaintiffs’ claim for non-class declaratory relief benefiting a larger group of

persons. Doc. No. 35. On May 7, 2019, after an initial dispute about the Secretary’s compliance

with the Court’s judgment, the parties reached a mutually satisfactory agreement. See Doc. No.

131. Despite this litigation’s long history and the parties’ significant progress toward resolving

the underlying matters, the Commonwealth moved to intervene well over two years after this

matter began and after judgment entered.

       Intervention as of right is not available given the express terms of the judgment noted

above. Permissive intervention is not warranted. Defendants did not appeal from the judgment.

The time to do so has now passed. Whatever the significance of the alleged disregard of the

rulings, findings, and legal principles set forth in the Court’s decision resulting in and

constituting the judgment may be, the considerations factoring into whether to grant permissive

intervention counsel against doing so. See Chase Manhattan Bank (Nat. Ass’n) v. Corporacion

Hotelera De P.R., 516 F.2d 1047, 1050 (1st Cir. 1975); McDonald v. E. J. Lavino Co., 430 F.2d

1065, 1072 (5th Cir. 1970). This is particularly true where the Commonwealth may, subject to

the considerations which would in any event govern intervention, file a new lawsuit. Such a new

lawsuit would not unduly tax judicial resources as compared to intervention. Any such future



                                                  3
matter would likely present many of the “same or similar claims or defenses” and “involve

substantially the same questions of fact and law” as in this matter, and thus a prospective

plaintiff could “notify the clerk by notation on the local civil category sheet” that the new

pleading is related to this case. See L.R. 40.1(g). The Court would expect that any such lawsuit

would then proceed expeditiously.

        For the reasons described herein, the Commonwealth’s motion to compel compliance

with the Court’s Order or, in the alternative, to intervene, Doc. No. 115, is DENIED in its

entirety. The Court takes no action on the only other pending motion, plaintiffs’ motion for

attorney fees, as the parties report that it is settled in principle.



                                                          SO ORDERED.


                                                           /s/ Leo T. Sorokin
                                                          Leo T. Sorokin
                                                          United States District Judge




                                                     4
